              Case 2:15-cr-00059-MCE Document 78 Filed 12/02/20 Page 1 of 2


 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 100
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 ABRAHAM VALDEZ

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   THE UNITED STATES OF AMERICA,                        CASE NO. 2:15-CR-00059-MCE
11                                Plaintiff,
                                                          STIPULATION AND ORDER MODIFYING
12                          v.                            DUE DATE FOR REPLY TO GOVERNMENT’S
13   ABRAHAM VALDEZ,                                      OPPOSITION TO MOTION FOR
                                                          RECONSIDERATION OF DENIAL OF
14                                Defendant.              EMERGENCY MOTION TO REDUCE
                                                          SENTENCE
15

16

17

18          The United States and defendant Abraham Valdez, by and through his attorney of record, Erin J.

19 Radekin, respectfully submit this stipulation and proposed order requesting to modify the date due for
20 the reply brief to the United States’ Opposition to Mr. Valdez’s Emergency Motion to Reduce Sentence

21
     Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i), ECF no. 64.
22
            The parties agree and stipulate as follows:
23
            1. The government filed an opposition to Mr. Valdez’s motion on November 16, 2020. ECF no.
24

25 70. Pursuant to this Court’s order on November 30, 2020, any reply to the government’s opposition is

26 due on November 30, 2020, see ECF no. 75.

27 ///

28
     ///
                                                          1
30
              Case 2:15-cr-00059-MCE Document 78 Filed 12/02/20 Page 2 of 2

            2. The parties agree modification of the date due for the reply is warranted to allow Ms. Radekin
 1

 2 additional time to receive a signed declaration in the mail from her client and to allow time for a medical

 3 doctor to complete review and evaluation of Mr. Valdez’s medical records and COVID-19 risk.

 4          3. Accordingly, the parties agree to modify the date due for the reply brief to December 7, 2020.
 5
            IT IS SO STIPULATED.
 6
                                                                 Respectfully submitted,
 7
     Dated: November 30, 2020                                    McGREGOR W. SCOTT
 8                                                               United States Attorney
 9
                                                                 /s/ Laura D. Withers
10                                                               LAURA D. WITHERS
                                                                 Assistant United States Attorney
11

12
     Dated: November 30, 2020                                    /s/ Erin J. Radekin
13
                                                                 ERIN J. RADEKIN
14                                                               Counsel for Defendant
                                                                 ABRAHAM VALDEZ
15

16                                                  ORDER
17
            IT IS SO ORDERED.
18

19 Dated: December 2, 2020
20

21

22

23

24

25

26

27

28

                                                        2
30
